FILED
                             NOT FOR PUBLICATION                            SEP 10 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANCISCO RIVAS BACH MEJIA;                      No. 11-70075
VERONICA LISETTE QUINTAN
RIVAS BACH; REBECA MARIA RIVAS                   Agency Nos.     A098-846-358
BACH QUINTANILLA; DIEGO                                     A098-846-359
FRANCISCO RIVAS BACH                                        A098-846-360
QUINTANILLA,                                                A098-846-361

              Petitioners,
                                                 MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



FRANCISCO RIVAS BACH MEJIA;                      No. 11-72326
VERONICA LISETTE QUINTAN
RIVAS BACH; REBECA MARIA RIVAS                   Agency Nos.     A098-846-358
BACH QUINTANILLA; DIEGO                                     A098-846-359
FRANCISCO RIVAS BACH                                        A098-846-360
QUINTANILLA,                                                A098-846-361

              Petitioners,

  v.

ERIC H. HOLDER, Jr., Attorney General,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted August 30, 2012 **
                               Seattle, Washington

Before: SCHROEDER and GOULD, Circuit Judges, and FRIEDMAN, Senior
District Judge.***

      Petitioners Francisco Rivas Bach Mejia, his wife Veronica, and their

children, Rebeca and Diego, seek review of two final orders issued by the Board of

Immigration Appeals: the December 14, 2010 order dismissing Petitioners’ appeal

and the July 12, 2011 order denying their motion to reopen. Petitioners argue: (1)

that the Board erred in not considering customary international law as an

independent ground for relief from removal; (2) that because the transcript omits

parts of the first hearing, their due process rights were violated; and (3) that the

Board abused its discretion in denying their motion to reopen.

      First, even if the Convention on the Rights of the Child were customary

international law, Congress may legislate beyond the limits imposed by

international law. Cabrera-Alvarez v. Gonzales, 423 F.3d 1006, 1009 (9th Cir.

        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Paul L. Friedman, Senior District Judge for the U.S.
District Court for the District of Columbia, sitting by designation.
2005). Because Congress has enacted an extensive legislative scheme regarding

immigration, customary international law is inapplicable in immigration

proceedings, and neither an immigration judge nor the Board has jurisdiction to

hear such a claim. Galo-Garcia v. INS, 86 F.3d 916, 918 (9th Cir. 1996).

      Second, to succeed on a due process claim, Petitioners must show that “the

outcome of the proceeding may have been affected by the alleged violation.”

Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000); see also United States v.

Medina, 236 F.3d 1028, 1031–32 (2001). Petitioners point to no material evidence

missing from the record or to any prejudice. The Immigration Judge, having

received complaints about the initial hearing, ordered a second hearing and

liberally permitted counsel for Petitioners to present testimony, regardless of

whether it had been covered at the prior hearing. Petitioners testified again at the

second hearing, and the judge asked his own clarifying questions. Petitioners had a

chance to elaborate or clarify matters of the record, and they did not complain

about the interpretation or transcription at the second hearing. Because Petitioners

did not show prejudice, the poor quality of the transcript of the first hearing does

not violate due process. See Medina, 236 F.3d at 1032.

      Third, the Board may deny a motion to reopen where Petitioners do not

show a prima facie case for relief sought or introduce previously unavailable

material evidence. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). The
new evidence, an affidavit from Colonel Capacho, mostly includes information that

predated the hearing and was available at that time. The information that post-

dates the hearing is speculative in so far as we do not know that the person who

was killed was targeted for reasons comparable to those urged by Petitioners, and

the new evidence does not establish a particularized threat to the Petitioners. See

id. There was no abuse of discretion in denying rehearing.

      DENIED.